UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2448



REGINALD SIMMONS,

                                               Plaintiff - Appellant,

           versus



GEORGE J. JELNIKER;      BARBARA   J.   JELNIKER;
GROVER RICHARDSON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-2204-8-PJM)


Argued:   December 1, 2004                 Decided:   February 8, 2005


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Frederic W. Schwartz, Jr., Washington, D.C., for Appellant.
James Sunderland Aist, ANDERSON, COE & KING, Baltimore, Maryland,
for Appellees. ON BRIEF: Joseph B. Espo, BROWN, GOLDSTEIN & LEVY,
Baltimore, Maryland; J. Kenneth Kruvant, Washington, D.C., for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:


     Plaintiff Reginald Simmons appeals the district court’s grant

of summary judgment on his claims for negligence and deceptive

trade practices as a result of injuries he sustained in a fire.              We

affirm.

     On December 11, 2001, Simmons was severely injured in an

apartment fire, during which his smoke detector failed to activate.

The apartment building, owned by defendants George and Barbara

Jelniker and managed by defendant Grover Richardson, was part of a

complex   of    garden    apartments    in   Oxon   Hill,     Maryland.    Each

individual apartment unit was equipped with a smoke detector that

was hardwired into the building’s electrical system.                Richardson

presented      evidence   that   he    conducted    routine    inspections   of

Simmons’s smoke detector in June and October 2001 and found it in

working order each time.         Additionally, in June 2001, the fire

department inspected the apartment building and concluded that it

complied with the applicable fire code.

     Following the fire, the fire department determined that the

circuit breaker controlling the power for the smoke detector in

Simmons’s apartment had been turned off prior to the fire.                It was

determined that the breaker had not been tripped as a result of a

power surge or other irregularity.           The fire department issued a

“correction order” directing that the apartment complex “[i]nstall

smoke detectors in a manner in which they cannot be shut-off at

                                        2
[the] circuit panel box.”      J.A. 131.    The correction order cited

Prince   George’s   County   Code   (“County   Code”)   §   11-258,    which

provided the following with respect to installation:                  “Smoke

detectors may be directly hard wired to the building’s power supply

or operated on a plug-in outlet which is fitted with a plug

restrainer device, provided that said outlet is not controlled by

any switch, and further provided that there is no switch or cord

switch on the detector.       Monitored battery-supply units may be

substituted.”   J.A. 52.

     Lieutenant John Ragusa indicated that the County Code, as it

was written at the time of Simmons’s fire, did not require “either

direct hard wiring into the building electric or alternatively a

battery operated backup.”     J.A. 210.    Because of a previous fire at

another apartment complex in which a smoke detector was disabled

when the power was shut off for nonpayment, however, the Fire

Department decided to require battery-powered backup systems.           The

County Code was not amended, nor was notice of this change given

prior to the fire at Simmons’s apartment building.           In May 2002,

the Fire Department finally sent written notification to all of the

area garden apartments indicating that a lithium-powered backup

system would be required for future compliance with the County

Code.    In issuing this notification, the Fire Department invoked

the Fire Chief’s power under the County Code § 11-161(a)(2) to

order “dangerous conditions . . . to be remedied,” including


                                     3
“[c]onditions which would interfere with the efficiency and use of

any fire protection equipment.”        J.A. 213.

       Simmons   brought   this    action    against     Richardson   and   the

Jelnikers, asserting two separate claims.          First, Simmons asserted

a negligence claim, alleging that the defendants breached duties

“to equip plaintiff’s residence with a working smoke detector” and

“maintain the premises in a safe and habitable manner.”               J.A. 8.

Simmons contends that these duties arose primarily from County Code

§ 11-258.    See generally Aravanis v. Elsenberg, 206 A.2d 148, 158

(Md. 1965) (“In Maryland, violations of a statute or ordinance are

evidence of negligence but do not constitute negligence per se.”).

       The district court concluded that the hardwiring of a smoke

detector through the apartment’s breaker box into the building’s AC

power supply did not violate § 11-258 of the County Code.             We agree

that   the   straightforward      language   of   this    provision   did   not

require, either explicitly or implicitly, that the smoke detectors

be wired such that a person could not disable them at a breaker

box.    Moreover, we reject Simmons’s argument that the defendants

failed to comply with the County Code to the extent it rests on the

correction order to defendants, issued after the fire, or the

notification to area garden apartment complexes issued six months

after the fire.    Neither the correction order nor the notification

presents evidence that the Fire Department believed the defendants

were not in compliance with County Code § 11-258 at the time of the


                                      4
fire.   Indeed, the Fire Department issued its broad notification

requiring battery-operated backup systems pursuant not to § 11-258

but   rather    §    11-161(a)(2),              allowing      the    Fire    Chief     to   order

“dangerous      conditions         .        .    .     to     be    remedied,”         including

“[c]onditions which would interfere with the efficiency and use of

any fire protection equipment.”                        J.A. 213.       Further, we reject

Simmons’s argument that deference principles under Chevron U.S.A.,

Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837

(1984) apply here.

      Simmons       also   argues       that         the     installation        of   his   smoke

detector did not comply with certain fire safety standards created

by the National Fire Protection Association (NFPA) and applicable

through incorporation by County Code § 11-258(g).                                 One of these

standards, § 2-1.2.1 of the National Fire Alarm Code, states that

“[a]n   ac   primary       (main)       power          source      shall    be   a    dependable

commercial light and power supply source.                            A visible ‘power on’

indicator shall be provided.”                    J.A. 48.       Simmons proffered expert

testimony from Dr. Gregory Harrison that the smoke detector was not

connected to a commercially “dependable” source because the power

source was not “uninterruptible.” J.A. 39. Dr. Harrison relied on

NFPA § 2-1.2.3, which indicated that even “[a] cord-connected

installation is acceptable provided the installation makes use of

a receptacle not subject to loss of power by a wall switch.                                    A

restraining     means      shall       be       used    at    the    plug-in.”         J.A.   44.


                                                  5
Harrison agreed that this provision was addressing detectors that

were plugged into wall receptacles, meaning that the power supply

could be inadvertently interrupted by someone flipping a wall

switch or kicking the plug out of the outlet.              Thus, we agree with

the district court that none of the NFPA standards applicable at

the time of the fire made the installation of Simmons’s fire

detector improper, “including the use of a switch on the circuit

breaker.”     J.A. 276.*

     Finally, with respect to Simmons’s negligence cause of action,

we agree with the district court that there was no common law duty

at play in this case -- “[w]hatever duty existed here existed by

reason   of   .    .   .   statutory   obligation    on     the   part   of    the

defendants.” J.A. 270.        Thus, the defendants’ compliance with any

applicable statutes or ordinances defeats Simmons’s negligence

claim.    Simmons failed to identify any breach of duty by the

defendants    under    the   aforementioned     or   any    other   statute     or

ordinance.        Accordingly,   we    affirm   summary     judgment     for   the

defendants on the negligence cause of action.

     Simmons’s second cause of action alleges that the defendants

breached the Maryland Consumer Protection Act, which prohibits any



     *
      Simmons contends that the 1977 version of the NFPA standards
was in effect at the time of the fire. The defendants disagree,
citing the 1993 version of the applicable NFPA standards. Because
we conclude that Simmons cannot win even under the 1977 version of
the NFPA standards, we need not determine which version was
applicable.

                                        6
person from engaging in any unfair or deceptive trade practices.

See Md. Code Ann. Comm. Law Art. § 13-301 et seq.             Simmons argues

that the defendants “violated a number of provisions of the Housing

Code as well as the Fire Code, and both give rise to claims under

the Consumer Protection Act as well.”            Brief of Appellant at 14.

As set forth above, Simmons has not presented a case sufficient to

survive   summary     judgment     on   the   issue   of   code   compliance.

Moreover,   Simmons    has   not    identified    a   specific    practice   by

defendants apart from these provisions that qualifies as deceptive

or unfair within the meaning of the Act.              Accordingly, we also

affirm summary judgment for the defendants on Simmons’s cause of

action under the Consumer Protection Act.

                                                                     AFFIRMED




                                        7